Citation Nr: 1100723	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  02-21 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a neck disability with 
headaches.  

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a gastrointestinal disability, including a 
duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from August 1950 to September 
1963.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, which, inter alia, determined that new and material 
evidence had not been received to reopen previously denied claims 
of service connection for a right shoulder disability and a neck 
disability with headaches, and denied the appellant's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
duodenal ulcer.  

The appellant appealed the RO's determination to the Board.  In 
an August 2004 decision, the Board reopened the claims of service 
connection for right shoulder and neck disabilities with 
headaches and remanded the matter, as well as the issue of 
entitlement to compensation under section 1151 for a duodenal 
ulcer, for additional evidentiary development.  

Following the completion of that development, in an August 2006 
decision, the Board denied service connection for right shoulder 
and neck disabilities with headaches and compensation under 
38 U.S.C.A. § 1151 for a duodenal ulcer.  The appellant appealed 
the Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In an October 2008 memorandum decision, the Court remanded the 
case to the Board.  In June 2009, the Board remanded the matter 
to the RO for additional evidentiary development.  For the 
reasons discussed below, another remand of this matter is 
required.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



REMAND

Right shoulder and neck disability with headaches

The appellant seeks service connection for a right shoulder 
disability and a neck disability with headaches, which he 
contends are due to an injury he sustained in service.  
Specifically, he recalls that in the mid-1950s, an airplane wing 
collapsed on him, resulting in injury to his neck and shoulder 
muscles.  He claims that since the injury, he has experienced 
pain in his neck and right shoulder, limited function in his 
right arm, as well as headaches.  

The appellant's service treatment records are unfortunately 
unavailable, having apparently been destroyed in the 1973 fire at 
the National Personnel Records Center.  Additionally, although 
the post-service record on appeal contains VA and private 
clinical records spanning more than three decades from 1976 to 
2010, the first clinical evidence of a neck or shoulder 
disability with headaches is not until 1995, when the appellant 
reported that he experienced severe pain in his neck, right 
shoulder, and head for which he took Tylenol several times daily.  
An August 1995 X-ray study of the cervical spine revealed severe 
arthritis which the examiner noted may be causing the appellant's 
headaches.  VA clinical records dated in July 1996 note that the 
appellant had a history of arthritis of the cervical spine, 
shoulders, and knees.  

The appellant was afforded a VA medical examination in November 
2004.  After examining the appellant and reviewing his claims 
folder, the examiner concluded that in the absence of service 
treatment records establishing an in-service injury, any link 
between the appellant's current neck and shoulder problems with 
secondary headaches and his service could not be made without 
resort to speculation.  

Based on this evidence, in its August 2006 decision, the Board 
denied service connection for right shoulder and neck 
disabilities with headaches.  

In the November 2008 memorandum decision discussed above, the 
Court held that by providing the appellant with the VA medical 
examination in November 2004, VA had "clearly found the 
appellant's testimony regarding his in-service injury credible."  
Memorandum decision at page 4.  The Court further held that 
because the appellant's credible testimony established the in-
service injury,

the examiner should have considered the appellant's 
lay testimony that he had problems with his neck and 
shoulders since service and provided a rationale why 
those symptoms are or are not relevant to his current 
neck and shoulder problems.  As the examiner's opinion 
rested on an inaccurate factual premise that the 
appellant's in-service injury was not credible absent 
corroboration and did not consider the appellant's lay 
testimony regarding his continuity of symptomatology, 
the examination report is insufficient and must be 
remanded for an adequate medical evaluation.  

Memorandum decision at page 5 (citations omitted).  

Pursuant to the Court's memorandum decision, in June 2009, the 
Board remanded the matter to the RO for the purposes of obtaining 
another VA medical examination and opinion.  The appellant 
underwent VA medical examination in May 2010, at which he 
reported that he first began experiencing pain in his right 
shoulder and right neck, as well as headaches, after an injury he 
sustained in service in the 1950's.  He reported that his 
symptoms had been present since that time and had increased in 
the last 15 years.  After examining the appellant and reviewing 
the claims folder, the examiner diagnosed the appellant as having 
degenerative joint disease of the right shoulder, degenerative 
joint and disc disease of the cervical spine, and muscle 
contraction headaches secondary to degenerative joint disease of 
the cervical spine.  The examiner noted that although the 
appellant's in-service injury had been conceded, because post-
service medical records did not document right shoulder or neck 
complaints until the recent past, the "chronicity of the 
condition to link the injury in the service to the current 
complaints is not established" and it is therefore less likely 
than not that the appellant's current neck disability with 
headaches and his right shoulder disability are related to 
service.  

As the Court noted in its November 2008 memorandum decision, 
however, it is not the medical examiner's role to determine if 
the record corroborates the appellant's account.  Memorandum 
decision at page 5; see also Savage v. Gober, 10 Vet. App. 488 
(1997) (noting that the concept of continuity of symptomatology 
focuses on continuity of symptoms, not treatment).  In this case, 
the Court has held that VA has conceded the credibility of the 
appellant's testimony regarding his in-service injury, as well as 
his recollections regarding post-service symptomatology.  Because 
the VA examiner in May 2010 failed to consider the appellant's 
statements regarding post-service symptomatology, a new 
examination must be obtained.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).

Duodenal ulcer

The appellant also seeks compensation under the provisions of 38 
U.S.C.A. § 1151 for a gastrointestinal disability, including a 
duodenal ulcer.  In essence, he contends that medications 
negligently prescribed by VA during a period of hospitalization 
in October and November 1997, including Coumadin, Cisapride, 
Ibuprofen, and aspirin, caused him to develop gastrointestinal 
bleeding and ulcers.  He contends that he continues to experience 
stomach pain and nausea and claims that he is unable to tolerate 
several types of food.  

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be 
awarded for a qualifying additional disability in the same manner 
as if such additional disability were service-connected.  A 
disability is a qualifying additional disability if it was not 
the result of the veteran's willful misconduct and the disability 
was caused by hospital care, medical or surgical treatment, or 
examination furnished such veteran under any law administered by 
the Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2010).  

To determine whether a veteran has an "additional disability," 
VA compares such veteran's condition immediately before the 
beginning of the hospital care, medical or surgical treatment 
upon which the claim is based to his condition after such care.  
VA considers each involved body part or system separately.  
38 C.F.R. § 3.361.  

In its November 2008 memorandum decision, the Court found that 
the medical evidence of record did not "definitively establish 
the existence and nature of any current [gastrointestinal] 
condition."  Memorandum decision at page 7.  The Court held that 
whether the appellant's current condition is a duodenal ulcer 
that has been aggravated, or [gastrointestinal] bleeding that is 
separate from the duodenal ulcer, or whether all current stomach 
problems have healed and are resolved, the Court is not competent 
to interpret the seeming contradictory statements in the 2004 
[VA] medical examination."  Id.  

Pursuant to the Court's memorandum decision, in June 2009, the 
Board remanded the matter to the RO for the purposes of obtaining 
another VA medical examination and opinion.  Unfortunately, the 
examiner's opinion remains unclear as to whether the appellant 
has exhibited any additional gastrointestinal disability during 
the pendency of his claim as a result of VA medical treatment in 
1997.  The Board therefore concludes that another VA medical 
examination is necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(4) (2010) (providing that VA is required to obtain an 
opinion when the record does not contain sufficient medical 
evidence to make a decision on the claim).  

In that regard, the Court has held that the appellant's claim for 
compensation under section 1151 was received by VA in March 2001.  
Memorandum decision at page 2.  It is well established that the 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This 
requirement "is satisfied when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim and that a claimant may be 
granted service connection even though the disability resolves 
prior to the Secretary's adjudication of the claim."  McLain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  The requirements for 
establishing a section 1151 claim parallel those that pertain to 
establishing a claim of service connection, including medical 
evidence of a current disability.  Jones v. West, 12 Vet. App. 
460, 464 (1999).  

Thus, during the examination on remand, the examiner must provide 
an opinion as to whether the appellant has exhibited an 
additional gastrointestinal disability during the pendency of his 
claim, i.e. since March 2001, as a result of VA medical 
treatment.  

In addition, the Board notes that the record on appeal may be 
incomplete.  In its June 2009 remand, the Board noted that 
although the record on appeal contained the hospital discharge 
summary corresponding to the appellant's period of VA 
hospitalization in October and November 1997, it did not include 
complete records, including pharmacy records and any consent 
forms related to the hospitalization.  Pursuant to the Board's 
remand instructions, the RO obtained additional records from the 
VA facility at issue.  The RO, however, did not specifically 
request pharmacy records, including copies of any inserts 
provided to the appellant, and all consent forms related to that 
period of hospitalization.  This must be accomplished on remand.  
See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where 
remand instructions are not followed, the Board errs as a matter 
of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should contact the VA Medical 
Center in Oklahoma City, Oklahoma, or other 
appropriate repository of record, and 
request all outstanding pertinent records 
corresponding to the appellant for the 
period from October 1 to November 30, 1997, 
particularly including all informed consent 
forms signed by the appellant, as well as 
all pharmacy records, including any 
medication inserts provided to the 
appellant.  The RO must continue its 
efforts to locate such records until it is 
reasonably certain that such records do not 
exist or that further efforts to obtain 
those records would be futile.  In the 
event the information is not available, a 
written statement to that effect should be 
included in the record.  

2.  The appellant should be afforded a VA 
medical examination for the purpose of 
identifying the etiology of his current 
right shoulder disability and neck 
disability with headaches.  The claims 
folder must be made available to the 
examiner for review in connection with the 
examination.  After examining the appellant 
and reviewing the claims folder, the 
examiner should provide an opinion, with 
supporting rationale, as to the whether it 
is at least as likely as not that any 
current right shoulder disability or neck 
disability with headaches is causally 
related to the appellant's active service 
or any incident therein, including the 
reported injury in the mid 1950's, or 
whether such disabilities are more likely 
the result of some other cause, such as the 
aging process.  

In providing the requested opinion, the 
examiner must consider the appellant's lay 
testimony regarding his continuity of 
symptomatology since service and state why 
those symptoms are or are not relevant to 
his current neck and shoulder problems.  

3.  The appellant should then be afforded a 
VA medical examination for the purpose of 
determining whether he currently exhibits 
any additional gastrointestinal disability 
as a result of medication prescribed by VA 
in October and November 1997 and, if so, 
whether the proximate cause of such 
additional gastrointestinal disability was 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA or an 
event not reasonably foreseeable.  

The claims folder must be provided to the 
examiner for review in connection with the 
examination.  After examining the appellant 
and reviewing his claims folder, the 
examiner should provide an opinion as to 
the following:  

Does the appellant currently exhibit, or 
has he at any time since May 2001 ever 
exhibited, an additional gastrointestinal 
disability which was caused by medication 
prescribed by VA in October and November 
1997, including Coumadin, Cisapride, 
ibuprofen, or aspirin?

If so, is at least as likely as not that 
any such gastrointestinal disability is due 
to carelessness, negligence, lack of proper 
skill, error in judgment, or a similar 
instance of fault on the part of the VA in 
prescribing the medication in question; or 
an event not reasonably foreseeable?  

The examiner should provide a rationale for 
all opinions rendered, including reference 
to the pertinent evidence of record.  

4.  After conducting any necessary 
development, the RO should readjudicate the 
appellant's claims, considering all the 
evidence of record.  If any benefit sought 
remains denied, the appellant and his 
attorney should be provided with a 
supplemental statement of the case and the 
appropriate opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


